DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of information (page 1) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 670 (fig. 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (EP 2797055).
Regarding claim 1, the Kim reference discloses an automatic medicine packing machine for automatically packing medicines on a dose basis according to prescription information (paragraph [0053] and paragraphs under the heading “6. Determination of medicine preparation order” and figs. 7 and 13, comprising: a medicine cassette mounting part (210) in which a plurality of medicine cassettes (MB1-MB10) for supplying the medicines are mounted; a medicine collecting part (201, 203) configured to collect the medicines supplied according to the prescription information; a medicine packing part (230) configured to pack the medicines collected by the medicine collecting part on the dose basis; a medicine cassette storage part (100) in which a plurality of medicine cassettes (MB) are placed and stored (fig. 7); and a medicine cassette replacement system (300) configured to grip (paragraph [0067]) the medicine cassette and replace the medicine cassette (MB) between the medicine cassette mounting part (210) and the medicine cassette storage part (100).
Regarding claim 2, the Kim reference discloses the automatic medicine packing machine of Claim 1, wherein the medicine cassette replacement system (300) includes a transfer robot (paragraph [0064]) equipped with a gripper (320) for gripping (paragraph [0067]) the medicine cassette (MB) at an end portion of the transfer robot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (EP 2797055) in view of Hariki et al. (US 2006/0072988) (hereinafter Hariki).
Regarding claims 3 and 4, the Kim reference discloses automatic medicine packing machine of Claim 2, but does not disclose wherein the transfer robot is formed as a multi-joint robot, and the automatic medicine packing machine of Claim 3, wherein the medicine cassette replacement system includes a temporary stage provided at one side of the transfer robot and on which the medicine cassette is placed.
The Hariki reference discloses in a similar type of container transfer machine that it is old and well known in the relevant art to use a transfer robot (18) formed as a multi-joint robot (paragraph [0028]) to move containers (60) from a container storage area (12) to a temporary stage (20) provided at one side of the transfer robot (18) and on which the container (60) is placed.  The Hariki reference teaches both moving and temporarily placing containers.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Kim machine by having incorporated a transfer robot formed as a multi-joint robot, as suggested by Hariki, and to have had the medicine cassette replacement system incorporate a temporary stage provided at one side of the transfer robot and on which the medicine cassette is placed, as also suggested by Hariki, in order to move the medicine cassettes to and from the cassette storage part and the cassette moving part, and to provide a temporary stage for the cassette to be placed on as needed to accommodate a pause for further processing/identification of the cassette.  In this instance, a skilled artisan would have recognized that the incorporation involves no more than the predictable use of prior art elements according to their established functions.  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  When considering obviousness of a combination of known elements, the operative question is thus “whether the improvement is more than the predictable use of prior-art elements according to their established functions.”
Regarding claims 5 and 6, the Kim automatic medicine packing machine, as modified by Hariki above, teaches the automatic medicine packing machine of Claim 4, wherein the medicine cassette is arranged in a same upward-downward orientation on the medicine cassette mounting part, the medicine cassette storage part (Kim: figs. 7, 8, 13 and 15) and the now provided temporary stage, and automatic medicine packing machine of Claim 5, wherein the transfer robot (Kim: 300) is configured to transfer the medicine cassette (MB) while keeping the upward-downward orientation of the medicine cassette constant (Kim: figs. 7, 8, 13 and 15).  In this instance, the functional language is fully capable of being performed by the machine of Kim, as modified by Hariki above, since the cassette (Kim: MB) is shown arranged in the same manner as a vertical orientation in each of the figures; and the transfer robot (Kim: 300) transfers the drug cassette (Kim: MB) in a state in which the orientation of the vertical direction of the drug cassette is constantly maintained.
Regarding claim 7, the Kim automatic medicine packing machine, as modified by Hariki above, teaches the automatic medicine packing machine of Claim 6, wherein the medicine cassette (MB) has a first grip groove formed to extend along a first direction and a second grip groove formed to extend along a second direction different from the first direction (annotated portion of fig. 8 below, showing first grip groove and second grip groove which extend in different directions on a cassette).

    PNG
    media_image1.png
    277
    487
    media_image1.png
    Greyscale


Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 7 above, and further in view of Yuyama et al. (US 2013/0062363) (hereinafter Yuyama).
Regarding claim 8, the Kim automatic medicine packing machine, as modified by Hariki above, teaches the automatic medicine packing machine of Claim 7, but does not disclose wherein the first grip groove is formed to extend along a vertical direction of the medicine cassette, and the second grip groove is formed to extend along a lateral direction of the medicine cassette.
The Yuyama reference discloses in a similar type of automatic packing machine that it is old and well known in the relevant art to provide a medicine cassette (2) which includes both vertical groove (25) and horizontal grooves (24) (figs. 2 and 3).  The grooves (25, 24) are engaged by different gripping structures (33, 38, respectively) (paragraphs [0102]-[0104]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Kim automatic medicine packing machine, as modified by Hariki above, by having incorporated the first grip groove is formed to extend along a vertical direction of the medicine cassette, and the second grip groove is formed to extend along a lateral direction of the medicine cassette, as suggested by Yuyama, in order to provide gripping surfaces in both vertical and horizonal directions to permit support to be in multiple directions.
Regarding claim 9, the Kim automatic medicine packing machine, as modified by Hariki and Yuyama above, teaches the automatic medicine packing machine of Claim 8, wherein the medicine cassette transfer system is configured such that the transfer robot (300) is movable relative to the medicine cassette mounting part (210) and the medicine cassette storage part (100) along a guide rail (seen in annotated portion of fig. 7 below).

    PNG
    media_image2.png
    359
    336
    media_image2.png
    Greyscale

Regarding claim 10, the Kim automatic medicine packing machine, as modified by Hariki and Yuyama above, teaches the automatic medicine packing machine of Claim 9, wherein: the medicine cassette (MB) is provided with an identification information storage part (700 - paragraph [0040]) that stores identification information on at least one of a type and quantity of the medicines stored in the medicine cassette, portions at which the medicine cassette is mounted in the medicine cassette mounting part, the medicine cassette storage part and the temporary stage are provided with an identification information storage part that stores position information of the medicine cassette, and the medicine cassette, the medicine cassette mounting part, the medicine cassette storage part and the temporary stage include an interface unit (Kim: interface unit 120) configured to transmit and receive the identification information stored in the identification information storage part (paragraphs [0037]-[0043] and [0171]-[0178]).
Regarding claim 11, the Kim automatic medicine packing machine, as modified by Hariki and Yuyama above, teaches the automatic medicine packing machine of Claim 10, wherein: the medicine cassette storage part (Kim: 100) is formed as storage shelves (Kim: paragraph [0047]) of a multi-layered structure in which a plurality of storage regions are formed (Kim: front shelves and rear shelves, seen in fig. 4), and the medicine cassettes (Kim: MB) are able to be arranged in the plurality of storage regions in plural rows and plural columns (Kim: fig. 4).
Regarding claim 12, the Kim automatic medicine packing machine, as modified by Hariki and Yuyama above, teaches the automatic medicine packing machine of Claim 11, wherein: all or a portion of the medicine cassette storage part (Kim: 100) is formed to have a configuration in which a plurality of storage shelves are arranged in the plural rows, and the plurality of storage shelves are arranged in one direction in each of the plural rows (Kim: fig. 4).
Regarding claim 14, the Kim automatic medicine packing machine, as modified by Hariki and Yuyama above, teaches the automatic medicine packing machine of Claim 10, wherein the medicine collecting part and the medicine packing part include a plurality of medicine collecting parts (201, 203) and a plurality of medicine packing parts (230, 230), respectively (Kim: figs. 5 and 13).
Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13: the prior art fails to teach or suggest the structural limitations of the “automatic medicine packing machine of Claim 12, wherein: at least storage shelves other than rearmost storage shelve among the plurality of storage shelves arranged in the plural rows are configured to move along a movement rail, and an empty space is formed between adjacent storage shelves among the storage shelves other than the rearmost storage shelves.”  
The closet prior art to Kim (EP ‘055) fails to teach or suggest such a structure.
Regarding claim 15: the prior art fails to teach or suggest the structural limitations of the “factory-type automatic medicine packing system including a plurality of the automatic medicine packing machine of Claim 1, comprising: a rail system provided at one side of the automatic medicine packing machine; a refill cassette stage mounted on the rail system and configured to be able to move along the rail system; a first refill cassette transfer device configured to transfer a medicine cassette between the automatic medicine packing machine and the refill cassette stage; a refill station configured to fill medicines in the medicine cassette; and a second refill cassette transfer device configured to transfer the medicine cassette between the refill cassette stage and the refill station.”
The closet prior art to Kim (EP ‘055) fails to teach or suggest such a structure.
For both claim 13 and claim 15, any modification to the Kim (EP ‘055) structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
See MPEP 2143.01:
“If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). A suggested combination of references should not require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show machines and methods for dispensing and packing medicines, and the use of robots for gripping and moving objects.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        7 July 2022